Upon reconsideration of this case a majority of the members of the court are of the opinion that the exercise of the caution required of a traveler on a public highway who desires to cross a railroad track lying across the highway, under the circumstances under which the defendant in error in this case, Mrs. Ebert, crossed the track, is placed by the original opinion at too high a standard. That she was relieved by the false signal of security from the duty to use such care and prudence to ascertain if a train is actually approaching upon the track as expressed in Seaboard Air Line Ry. Co. v. Myrick,91 Fla. 918, 109 South. Rep. 193; Atlantic Coast Line R. Co. v. Weir, 63 Fla. 69, 58 South. Rep. 641, Ann. Cas. 1914A 126, but on the other hand that duty is measured by the circumstances or conditions existing at the crossing at the time. See Atlantic Coast Line R. Co. v. Watkins, 97 Fla. 350, 121 South. Rep. 95; Egley v. Seaboard Air Line R. Co., 84 Fla. 147, 93 South. Rep. 170.
The view of the majority being that Mrs. Ebert being assured by the appearance of the green light, which at the *Page 664 
time she desired to cross the track was a false assurance of safety, was justified in believing that the train, which she saw approaching, or could have seen by the exercise of reasonable caution, would stop before it arrived at the crossing, thus allowing her to pass in safety. To state the proposition differently: The railroad company's agent, the flagman or signal light operator, is supposed to have knowledge of the movement of the railroad company's trains at the point of danger and would not give assurance of safety to a traveler desiring to cross the track if it was the purpose of the train operators to cause the train to be driven over the track at the crossing at that time, therefore Mrs. Ebert was justified in the belief that it was safe for her to cross notwithstanding the fact that she saw or could by the exercise of reasonable caution have seen the approaching train in time to have avoided it.
With this view Mr. Justice Terrell and the writer are not wholly in accord. Self preservation, the desire to live and to preserve one's body from serious injury, is a perfectly normal motive or influence in personal conduct, therefore to cross a railroad track in front of an approaching train of railroad cars near the crossing whatever may be the flagman's assurances of safety violates the impulse to preserve life and secure the body from injury and is a degree of carelessness amounting to contributory negligence in the case of injury resulting from a collision between the train and the automobile in which the traveller on the highway is traveling. It may be assumed that such violence to a normal impulse is mitigated or increased by the distance of the approaching train from the crossing and the rapidity of its approach.
It is also the view of the majority in which Mr. Justice Terrell and the writer concur, that the question of contributory negligence was submitted to the jury and in estimating the damages sustained made due allowance *Page 665 
for the contributory negligence of which Mrs. Ebert may have been guilty. The amount of damages sought by the plaintiff was fifty thousand dollars, the amount of the verdict was fifteen thousand dollars. The evidence would have warranted a larger verdict if there had been no contributory negligence upon the part of Mrs. Ebert, therefore in this regard the verdict should not be disturbed.
On the question of joint agency the majority view is that the contract of employment of Murray as flagman or manipulator of the signal lights, was a joint employment by the two railroads. That the character of his employment was fixed by the terms of the contract which was submitted in evidence, that the area he was to guard as such flagman or manipulator of signal lights is shown by the contract to have been considered by the two railroads as a point of common interest in which they were equally concerned by their duty to protect travellers upon the public highway against its dangers. That this feature of the case was also sustained by the evidence supplementary to the written contract.
The writer is not wholly in accord with this view because of the existence of a safety zone between the tracks of the two railroad companies which is entirely consistent with the view that while the employment of Murray was joint, his duties were several. The writer is free to admit however that his views would be strengthened if it had appeared that each light was double faced and operated independently. That is to say that the danger, caution and safety glow of the lights appeared on each side of each light and each light operated independently.
The court considered therefore that the conclusion reached in the first opinion should be recalled, and the judgment of the trial court affirmed.
It is so ordered.
BUFORD, C.J., AND WHITFIELD, TERRELL AND DAVIS, J.J., concur. *Page 666 
BROWN, J., concurs specially.